Clifford F. Brown, J.,
concurring in part and dissenting in part. I concur in this court’s determination “after a careful review of the entire record, that appellees have clearly demonstrated, beyond fair debate, that the Residence-60 classification of the subject property is unconstitutional, unreasonable, arbitrary and not substantially related to the public health, safety and general welfare.” That such zoning is unlawful as applied to appellees’ tract could not be expressed more clearly.
I also concur in this court’s affirmance of that part of the Court of Appeals’ judgment which upheld the trial court’s grant of declaratory judgment relief for appellees.
I conclude, however, that the trial court correctly ordered the city of South Euclid to issue building permits for construction of the condominium project planned on plaintiffs’ 3.45 acre tract and that the Court of Appeals correctly affirmed such judgment. This court by stating that the Court of Appeals did not follow the Union Oil guidelines and in remanding this case to that court for further proceedings does not agree with my assessment.
Therefore, I respectfully dissent from the majority deci*163sion to remand this case to the Court of Appeals for further proceedings. This decision was made in the light of Union Oil Co. v. Worthington (1980), 62 Ohio St. 2d 263. Under the procedure announced in that case, the lower court must now “give notice to the zoning authority that, within a reasonable time certain, it may, at its option, rezone the property,” and “that, if the property is not rezoned within such period of time, the court will authorize the property owner to proceed with the proposed use if, on the basis of the evidence before it, the court determines the proposed use to be reasonable.” Union Oil, supra, at 267.
I can see no good reason to delay plaintiffs any further in their efforts to construct the proposed housing development on their property. This weird remedy, announced in Union Oil, will throw the zoning ball back into the arena of the zoning authority whose prior decision has been declared unlawful at all three judicial levels. This will give the zoning authority of the city of South Euclid the opportunity to continue its strategy of obstruction and delaying tactics so amply demonstrated in the many months preceding the initiation of this declaratory judgment action. By remanding this case to the lower courts, and of necessity to the zoning board, we are, in effect, encouraging the city of South Euclid to continue its efforts to stall, thwart, and hopefully kill the lawful condominium project of plaintiffs.
The procedure announced in Union Oil is a judicial aberration, defying principles of speedy justice and common sense. That per curiam opinion should be limited to its facts. Better yet it should be completely disavowed and overruled. The apparent Rationale of that decision was that where judicial rezoning occurs, “uses may be authorized for which no evidence of reasonableness was presented.” Union Oil, supra, at 266. Here, the record demonstrates that the proposed condominium project “beyond fair debate” is the only lawful use that can be made of this tract.
The trial court, in granting plaintiffs declaratory judgment relief, restored the R-0 zoning classification applicable to the adjacent property immediately west of plaintiffs’ property. Therefore, plaintiffs’ zoning request was for an extension of the R-0 zoning to include plaintiffs’ tract. This was the judicial *164relief granted. This permitted construction of plaintiffs’ condominium project. The Court of Appeals affirmed this decision. It was incorrect and unnecessary for the courts to order the property rezoned to Residence-Office District. They needed only to decree that the Residence-60 classification can not apply to plaintiffs’ property because it is unconstitutional as applied to the particular parcels in controversy. The judicial decision, far from appropriating a legislative function, would be limited to authorization of the condominium proposal as presented, leaving the existing Residence-60 zoning classification for neighboring parcels unchanged.
It is my opinion that the convoluted procedure outlined in Union Oil will encourage endless litigation in the lower courts and prestidigitation and obfuscation by the zoning authorities of the city of South Euclid. This remand procedure is tantamount to the creation of judicial ping-pong between the courts and the zoning authorities. Remand has neither finality nor decisiveness. It is an exercise in judicial futility. I would order the city of South Euclid to issue the building permits necessary to construct the project as outlined, without changing the existing zoning of the tract. Such a result is consistent both with our past decisions, as in Driscoll v. Austintown Associates (1975), 42 Ohio St. 2d 263,3 and with the principles of judicial economy. Justice delayed is justice denied.

 In Driscoll v. Austintown Associates, supra, in a declaratory judgment action, this court, in reversing the Court of Appeals, affirmed the judgment of the trial court authorizing a landowner to use his property in a manner contrary to the uses permitted by the zoning ordinance in a specified zoning district, without any remand to the zoning authority for a rezoning of the subject property. Remand to the zoning authority for rezoning is a superfluous action. Gates Mills Investment Co. v. Pepper Pike (1975), 44 Ohio St. 2d 73; Central Motors Corp. v. Pepper Pike (1979), 63 Ohio App. 2d 34; cf. Flair Corp. v. Brecksville (1976), 49 Ohio App. 2d 77, 85, and Shopping Centers of Greater Cincinnati v. Cincinnati (1959), 109 Ohio App. 189, 191. See, generally, 10 Ohio Jurisprudence 3d 516-517, Buildings, Zoning and Land Controls, Section 301.